COOK, Senior Judge
(concurring in the result):
In my opinion, this petition for review of a nonjudicial punishment and an administrative discharge is a case in which we simply lack jurisdiction, rather than one in which we have it, but are unwilling to exercise it. Articles 67(b), 66(b), and 69, Uniform Code of Military Justice, 10 U.S.C. §§ 867(b), 866(b), and 869, respectively; Dobzynski v. Green, 16 M.J. 84 (C.M.A. 1983); Stewart v. Stevens, 5 M.J. 220 (C.M.A. 1978) (Cook, J., concurring). I am, of course, mindful of the unseemly manner in which this nonjudicial punishment arose. But I presume Congress was well aware of the possibility that, in some cases, nonjudieial punishment could be imposed on servicemembers based on evidence that would not have been admissible at a court-martial. This possibility exists because servicemembers who are “attached to or embarked in a vessel” are prohibited from demanding trial by court-martial, in lieu of nonjudicial punishment. Article 15, UCMJ, 10 U.S.C. § 815. Certainly there was no shortage of witnesses who testified, sometimes vehemently, against this “nonremoval” provision. Hearings on H.R. 2498 Before a Sub-comm. of the House Armed Services Committee, 81st Cong., 1st Sess. [hereafter cited as House Hearings] 709-10, 734, 736, 753, 818-19, 824 (1949); Hearings on H.R. 4080 Before a Subcomm. of the Senate Armed Services Committee, 81st Cong., 1st *200Sess. [hereafter cited as Senate Hearings] 91, 297 — reprinted in Index and Legislative History, Uniform Code of Military Justice. However in the end, the arguments for this provision prevailed, based evidently upon the peculiar needs of the Navy. See House Hearings supra at pp. 924-25, 933-35, 940, 942; H.Rep. No. 491, 81st Cong., 1st Sess. 14-15 (1949), reprinted in Index and Legislative History, supra. Senate Hearings, supra at 35, 284; S.Rep. No. 486, 81st Cong., 1st Sess. 11 (1949), reprinted in Index and Legislative History, supra. The result was that review of these administrative actions was left entirely within command channels.
Admittedly, there is nothing in the legislative history which suggests that Congress anticipated the particular abuse of the nonremoval provision in the instant case, i.e., the imposition of nonjudicial punishment only after a court-martial had been successfully defended by a servicemember. Rather, it is quite clear that Congress was concerned about disruptions in discipline arising from demands for courts-martial at sea. In this case, a demand for a court-martial in lieu of nonjudicial punishment could hardly be disruptive to the Government, since the Government opted to proceed with a court-martial initially. And unless and until Congress or the Secretary of the Navy sees fit to restrict this particular stratagem, we may continue to see examples of this practice. Cf. Dobzynski v. Green, supra. Unfortunately, our charter to review only courts-martial — and not even all of those — remains unchanged, and we, as a court, are powerless to effect a remedy. Accordingly, I join in voting to dismiss the petition.